                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )
                                                  )                 No. 3:20-CR-80-TAV-HBG
 DEONTAY R. EILAND,                               )
                                                  )
                       Defendant.                 )


                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. This case is before the Court on Defendant’s Motion to Continue [Doc.

 19], as well as Amended Motion to Continue [Doc. 20], both filed on November 30, 2020.

        Defendant requests [Doc. 19] for the Court to continue the December 1, 2020 trial date and

 all other related deadlines in this case, stating that defense counsel, Attorney Mike Whalen, was

 only recently retained in the present case and requires additional time to review the extensive

 provided discovery. The Amended Motion [Doc. 20] includes that Defendant is aware that the

 motion will extend the time under the Speedy Trial Act by excluding the time between the filing

 of this motion and his next trial date, should the Court grant his motion. The Motion [Doc. 19]

 also relates that the Government does not object to the requested continuance. The parties have

 conferred with Chambers and agreed on a new trial date of May 18, 2021.

        The Court finds the Defendant’s motion to continue the trial and other deadlines to be

 unopposed by the Government and to be well-taken. The Court also finds that the ends of justice

 served by granting a continuance outweigh the interest of the Defendants and the public in a speedy




Case 3:20-cr-00080-TAV-HBG Document 21 Filed 12/11/20 Page 1 of 3 PageID #: 39
 trial. 18 U.S.C. § 3161(h)(7)(A). Attorney Whalen was only recently retained to represent

 Defendant on November 3, 2020, and needs additional time to review the provided discovery and

 meet with Defendant. Additionally, Chief United States District Judge Travis R. McDonough

 issued Standing Order SO-2021, continuing all jury trials between November 30, 2020, and

 January 15, 2021. This Standing Order finds that due to the “reduced ability to obtain an adequate

 spectrum of jurors and the risks posed to the jurors and the public due to the increased prevalence

 of COVID-19 in all divisions, the Court specifically finds that the ends of justice served by

 ordering the continuances outweigh the best interests of the public and any defendant’s right to a

 speedy trial” between November 30, 2020, and January 15, 2021. E.D.TN SO-20-21. The Court

 expressly finds this time to be excluded under the Speedy Trial Act. E.D.TN SO-20-21.

        Accordingly, Defendant’s Motion to Continue [Doc. 19], as well as Amended Motion to

 Continue [Doc. 20], are GRANTED, and the trial is reset to May 18, 2021. The Court finds that

 all the time between the filing of the motion for a continuance on November 30, 2020, and the

 new trial date of May 18, 2021, is fully excludable time under the Speedy Trial Act for the reasons

 set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). With regard to additional

 scheduling in this case, the deadline for concluding plea negotiations shall be April 19, 2021. The

 parties are to appear before the undersigned for a final pretrial conference on May 3, 2021, at

 11:00 a.m. This date shall also be the deadline for providing reciprocal discovery. The Court

 instructs the parties that all motions in limine must also be filed no later than May 3, 2021. Special

 requests for jury instructions shall be submitted to the District Judge no later than May 7, 2021

 and shall be supported by citations to authority pursuant to Local Rule 7.4.

        Accordingly, it is ORDERED as follows:

                (1) Defendant’s Motion to Continue [Doc. 19], as well as Amended
                Motion to Continue [Doc. 20], are GRANTED;


                                                   2

Case 3:20-cr-00080-TAV-HBG Document 21 Filed 12/11/20 Page 2 of 3 PageID #: 40
            (2) The trial of this matter is reset to commence on May 18, 2021,
            at 9:00 a.m., before the Honorable Thomas A. Varlan, United States
            District Judge;

            (3) All time between the filing of the motion on November 30,
            2020, and the new trial date of May 18, 2021, is fully excludable
            time under the Speedy Trial Act for the reasons set forth herein;

            (4) The deadline for concluding plea negotiations shall be April 19,
            2021;

            (5) The parties are to appear before the undersigned for a final
            pretrial conference on May 3, 2021 at 11:00 a.m. This date is also
            the deadline for providing reciprocal discovery;

            (6) The Court instructs the parties that all motions in limine must be
            filed no later than May 3, 2021; and

            (7) Special requests for jury instructions shall be submitted to the
            District Judge no later than May 7, 2021 and shall be supported by
            citations to authority pursuant to Local Rule 7.4.

      IT IS SO ORDERED.


                                           ENTER:


                                           United States Magistrate Judge




                                              3

Case 3:20-cr-00080-TAV-HBG Document 21 Filed 12/11/20 Page 3 of 3 PageID #: 41
